GOODWYN, Justice.
Appellant, Dezso John Lokos, petitioned the circuit court of Sumter County for a writ of error coram nobis to set aside a judgment of that court, rendered in accordance with a jury verdict, finding him guilty of murder in the first degree and sentencing him to death by electrocution. The appeal from that judgment is reported as Lokos v. State, 278 Ala. 586, 179 So.2d 714. The judgment was affirmed on September 30, 1965, and a rehearing was denied on November 18, 1965.
*9The coram nobis petition was filed in the circuit court of Sumter County on August 3, 1967, and- was denied on August 30, 1967, after an oral hearing before the trial court.
Appellant was represented by court appointed counsel in the coram nobis proceeding, and is represented by the same counsel on this appeal.
The only ground of the petition insisted on in the trial court, and relied on here, is the following:
“10. That on the opening day of the trial of petitioner, said petitioner was brought into the Courtroom under the custody of several enforcement officers, along with three other alleged accomplices of the crime for which he was charged, handcuffed, dressed in prison clothes, with all four of the prisoners chained together by means of a chain running through a metal loop in their belts, and in the presence of the entire venire of jurors, thereby denying him a fair and impartial trial which is guaranteed to him by the Constitution of the United States.”
In appellant’s brief, it is stated that the reason for not insisting on the other grounds is that they were discussed by the Supreme Court “in detail in its opinion affirming the original conviction of the appellant, all to no avail.” It is to be noted that the question presented by ground 10 of appellant’s petition also was discussed in Lokos v. State, supra (278 Ala. at 590-591, 179 So. 2d 714).
Although appellant testified in the coram nobis hearing that he was brought into court chained together with three other defendants before the jury venire on the day of his trial, the other evidence clearly supports the trial court’s finding that “this did not take place nor any part or portion thereof.”
The judgment denying appellant’s petition is due to be affirmed.
Affirmed.
LIVINGSTON, C. J., and LAWSON and COLEMAN, JJ., concur.